DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 25 May 2022 have been fully considered.  The newly-claimed subject matter fails to overcome the rejection under section 101, as described in the rejection below.  Applicant has not shown that creating an using a GUID is not a judicial exception.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

As per claims 1, 13, and 25:
The limitation “generating a global unique identification,” as drafted, is a process that, under its broadest reasonable interpretation, covers an act of mathematical calculation.  Applicant suggests that this can be performed by using the methodology of RFC 4122 describes using a timestamp or a random number to generate a globally unique identification.  Applicant’s Remarks, 25 May 2022, pg. 12.  This is an algorithm.  See Leach et al., A Universally Unique Identifier (UUID) URN Namespace, pp. 12-13.
The limitation “assigning the global unique identification to the current tag,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “assigning” in the context of this claim encompasses a person forming a judgment that the tag and identification are associated.
The limitation “determining from among a plurality of target objects across a plurality of platforms, one or more target objects associated with the one or more target objects identifier, the one or more target objects including respective tag values,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person forming a judgment as to which object is identified by a given target identifier, analogous to looking up an entry in a card catalog.
The limitation “associating the current tag with the one or more target objects,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “associating” in the context of this claim encompasses a person forming a judgment that the tag should apply to the object.
The limitation “identifying one or more respective first child objects of the one or more target objects, wherein the one or more target objects and the one or more respective first child objects are related in an entity hierarchy,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person forming observing a hierarchy of objects and forming a judgment as to which object is a child object of the one or more target objects.
The limitation “in response to determining that a first child object of the one or more first child objects is tag-unassociated, associating the current tag with the one or more respective first child objects,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “associating” in the context of this claim encompasses a person forming a judgment that the tag should apply to the object.
The limitation “finding one or more found target objects and the one or more found first child objects across the plurality of platforms based on the tag name and the global unique identification,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “finding” in the context of this claim encompasses a person forming observing a hierarchy of objects and forming a judgment as to which object is a child object of the one or more target objects.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. 
The claims recite an additional element of “receiving, by a processor, a tag creation command including a tag name.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “in response to the tag creation command, creating a current tag with the tag name.”  “Creating” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “receiving an association command, the tag name, and a target object identifier.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The claimed commands are themselves instructions to apply the exception using a generic computer component.
The claims recite an additional element of “in response to receiving a query including the tag name, generating an output based on the found one or more target objects and found one or more first child objects, and causing the output to be displayed on a display device.”  “Generating” and “displaying” are recited at a high level of generality (i.e., as a generic computer function of presenting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component, as well as insignificant post-solution activity.  See Specification [0017].
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component, or are insignificant extra-solution activity, or both.  Neither mere instructions to apply an exception using a generic computer component nor insignificant extra-solution activity can provide an inventive concept.
The claims are not patent eligible.

Claims 2 and 14 recite wherein the current tag is an object entity.
The limitation “wherein the current tag is an object entity,” as drafted, recites details of a mental step to be carried out – that the tag has some abstract existence apart from other tags.
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

Claims 3 and 15 recite wherein the output includes a list of entities associated with the tag name.
The claims recite an additional element “wherein the current tag is an object entity.”  This is insignificant extra-solution activity – selecting a particular data source or type of data to be manipulated.
Accordingly, this additional element not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claims are not patent eligible.

Claims 4 and 16 recite wherein the list of entities includes the one or more target objects and the one or more respective first child objects.
The claims recite an additional element “wherein the list of entities includes the one or more target objects and the one or more respective first child objects.”  This is insignificant extra-solution activity – selecting a particular data source or type of data to be manipulated.
Accordingly, this additional element not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claims are not patent eligible.

Claims 5 and 17 recite wherein the output includes the tag value of the one or more target objects and a child tag value included in the one or more respective first child objects.
The claims recite an additional element “wherein the output includes the tag value of the one or more target objects and a child tag value included in the one or more respective first child objects.”  This is insignificant extra-solution activity – selecting a particular data source or type of data to be manipulated.
Accordingly, this additional element not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claims are not patent eligible.

Claims 6, 18, and 26 recite in response to receiving the association command, determining that the one or more target objects is tag-associated, wherein the one or more target objects is associated with a previous tag, and overwriting the previous tag using the current tag.
The limitation “determining that the one or more target objects are tag-associated, wherein the one or more target objects are associated with a previous tag,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person observing an abstract object and forming a judgment that it is associated with a previous tag.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.
The claims recite an additional element of “overwriting the previous tag of each respective one or more target objects using the current tag.”  “Overwriting” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

Claims 7, 19, and 23 recite in response to determining that the one or more respective first child objects is tag-associated, causing no association of the current tag with the one or more respective first child objects to be performed.
The limitation “determining that the one or more respective first child objects is tag-associated,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person observing an abstract object and forming a judgment that it is associated with a previous tag.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.
The claims recite an additional element of “causing no association of the current tag with the one or more respective first child objects to be performed.”  “Performing association” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

Claims 8, 20, and 28 recite identifying a second child object of the one or more target objects, wherein the one or more target objects and the one or more respective second child objects are hierarchical objects.
The limitation “identifying one or more respective second child objects of the one or more target objects,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person forming observing a hierarchy of objects and forming a judgment as to which object is a child object of the one or more target objects.
The limitation “wherein the one or more target objects and the one or more respective second child objects are hierarchical objects,” as drafted, recites an abstract relationship between objects, where a hierarchy has semantic meaning only to a human observing a system.
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

Claims 9, 21, and 29 recite wherein the one or more respective first child objects and the one or more respective second child objects are hierarchical objects.
The limitation “wherein the one or more respective first child objects and the one or more respective second child objects are hierarchical objects,” as drafted, recites an abstract relationship between objects, where a hierarchy has semantic meaning only to a human observing a system.
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

Claims 10 and 22 recite in response to determining that the one or more respective second child objects is tag-unassociated, associating the current tag with the one or more respective second child objects.
The limitation “in response to determining that the one or more respective second child objects is tag-unassociated, associating the current tag with the one or more respective second child objects,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “associating” in the context of this claim encompasses a person forming a judgment that the tag should apply to the object.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

Claims 11 and 23 recite in response to determining that the one or more respective second child objects is tag-associated, causing no association of the tag with the one or more respective second child objects to be performed.
The claims recite an additional element of “causing no association of the tag with the one or more respective second child objects to be performed.”  “Performing association” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

Claims 12 and 24 recite determining a lineage information of the current tag; and causing association of the current tag with the one or more respective first child objects based on the lineage information.
The limitation “determining a lineage information of the current tag,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person forming a judgment as to the lineage information.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.
The claims recite an additional element of “causing association of the current tag with the one or more respective first child objects based on the lineage information.”  “Causing association” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

Claim 30 recites in response to determining that the one or more respective second child objects is tag-unassociated, associating the current tag with the one or more respective second child objects; and in response to determining that the one or more respective second child objects is tag-associated, causing no association of the tag with the one or more respective second child objects to be performed.
The limitation “in response to determining that the one or more respective second child objects is tag-unassociated, associating the current tag with the one or more respective second child objects,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “associating” in the context of this claim encompasses a person forming a judgment that the tag should apply to the object.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
The claims recite an additional element of “causing no association of the tag with the one or more respective second child objects to be performed.”  “Performing association” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

Allowable Subject Matter
The prior art does not teach associating tags across a plurality of platforms with a child object of a target object identified by a target object identifier in response to a determination that the child object is tag unassociated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159